ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an order of the State Bar Court of California suspending respondent Eric Arthur Forstrom from the practice of law in California for two years, with one year stayed. Respondent’s suspension from the practice of law in California was based on respondent’s conviction for filing false reports with the police and *77respondent’s insurance company alleging that his car had been stolen.
Respondent waives his rights under Rule 12(d), RLPR, and admits that his actions violated Minn. R. Prof. Conduct 8.4(b) and (c). The parties jointly recommend the imposition of reciprocal discipline, the effect of which is to suspend respondent from the practice of law for a period of one year.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Erie Arthur Forstrom is suspended from the practice of law in Minnesota for a period of one year, effective 14 days from the date of filing of this order. Respondent shall pay $900 in costs and disbursements, as required by Rule 24, RLPR, and shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), with respect to any clients, opposing counsel, or proceedings pending in Minnesota.
IT IS FURTHER ORDERED that, should respondent seek to be reinstated to the practice of law in Minnesota, he shall proceed under Rule 18(a)-(e).
BY THE COURT:
/s/Alan C. Page Associate Justice